Title: From George Washington to Hugh Mercer, 9 September 1758
From: Washington, George
To: Mercer, Hugh


To Lieutt Colo. Mercer of Pensylvania or Officer Commanding at Rays Town 
SirCamp at Fort Cumberland 9th Septr 1758.    
I this moment receivd notice from the Commissary, that only three day’s Flour remaind upon hand for the Troops at this Incampment. Mr Hoops is wrote to on the occasion, and I must beg the favour of you to facilitate any measures he shall propose to supply us in time; by affording an Escort &ca—Not knowing how soon we may be orderd to join you, I can’t tell how much Provisions is wanted—possibly ten days will serve till the Generals pleasure be known. We have no Waggon’s at this place, otherwise I wou’d have given you no trouble in this affair. I am Sir Yr Most Obedt Hble Servt

Go: Washington

